Citation Nr: 0916032	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-14 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 Regional Office (RO) in 
Seattle, Washington rating decision, which denied the claim 
on appeal.

The Veteran had a hearing before the undersigned in February 
2009.  A transcript of that proceeding has been associated 
with the claims folder.

After the February 2009 hearing, the Veteran submitted 
additional VA medical evidence.  This evidence was submitted 
without a waiver of RO jurisdiction.  Notwithstanding, in 
light of the favorable decision in this case, the Board finds 
that a remand is not required for the RO to consider the 
newly submitted evidence in the first instance.  See 
38 C.F.R. § 20.1304 (2008); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence as to whether or not the Veteran has a 
current diagnosis of PTSD, attributed to his combat exposure 
in the military.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his PTSD was 
incurred during his military service.  See 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In light of the favorable decision herein as to the 
sole issue on appeal, the Board finds that any deficiencies 
in notice were not prejudicial to the Veteran.  

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder there must be: (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).




Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2008). 
 
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  Otherwise, the 
law requires verification of a claimed stressor.  Where a 
determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated 
to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must include service records or other credible 
evidence that supports and does not contradict the Veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. 
App. 128, 42 (1997). 

The Veteran contends that he has PTSD as the result of his 
active duty service.  Specifically, the Veteran reports that 
his involvement in combat operations in Vietnam, including 
the Veteran's involvement in the killing of three (3) 
Vietnamese and witnessing the mutilation of dead Vietnamese, 
caused his PTSD.       
 
The Board notes that according to the Veteran's DD-214 his 
military occupational specialty (MOS) was an Infantryman.  
The claims file reflects that in October 2007 the Veteran's 
military records were corrected to reflect service in an 
infantry military occupational specialty through two (2) 
campaigns in a combat zone (Vietnam).  The Veteran was 
awarded the Combat Infantryman Badge for his service in 
Vietnam.  In light of the Veteran's statements and the 
official records of the Veteran's exposure to combat in 
service, the Board concedes that the Veteran's alleged in-
service stressors are presumed to have occurred.  38 U.S.C.A. 
§ 1154(b). 
 
Even with a conceded in-service stressor, the evidence must 
still establish by competent medical evidence that the 
Veteran has a current disability due to those service events.  
See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  As there is an 
approximate balance of the positive and negative evidence as 
to whether he has PTSD due to service, the Board concludes 
service connection is warranted.

In this regard, the Board notes that the Veteran's service 
treatment records are silent as to any treatment or diagnosis 
of PTSD.  Post-service, the Veteran received a PTSD screening 
from a social worker in September 2004 and October 2004.  The 
first screening was negative for PTSD, but the second was 
positive.  Specifically, the October 2004 screening record 
included multiple examples of avoidance of stimuli and 
multiple symptoms of increased arousal.

The Veteran was diagnosed with PTSD in January 2005 by a 
physician assistant and in March 2005 by a licensed mental 
health counselor.  Neither treating professional rendered a 
specific opinion with regard to etiology.  The context of the 
mental health counselor's opinion, however, reflects a link 
between the Veteran's combat stressors and his current PTSD 
symptomatology.  Specifically, the counselor noted no 
stressors occurring outside of service, save a brief notation 
of periodic marriage difficulties.  The focus of the report 
was the Veteran's combat stressors, noting "numerous" 
contacts with enemy forces, his killing of three (3) 
Vietnamese, and the mutilation by other service members of 
dead Vietnamese combatants.

Based on the foregoing assessments and his combat service, 
the Veteran was afforded a VA PTSD examination in April 2008, 
at a non-VA facility.  During the examination, the Veteran 
initially reported having "PTSD" since Vietnam, but later 
in the interview noted that since approximately 2004 he had 
been under "a lot of stress."  Thus, the examiner 
determined that the Veteran's mental symptoms with respect to 
PTSD "began 4 year(s) ago" and included memories, a history 
of nightmares, and anger dyscontrol/irritability.  The 
Veteran reported no family psychiatric history, but stated 
that his father tried to kill him and his mother when the 
Veteran was age 4 by throwing a knife at them.  The stressor 
noted during the Veteran's interview was his shooting of 
three (3) Vietnamese.  The examiner observed that the Veteran 
"did not have any significant response to the stressor at 
the time of the trauma, including fear of death or physical 
injury, intense fear or horror, feeling helpless, stunned or 
in shock...He does not have any symptoms of avoidance of 
stimuli associated with the trauma.  He has not experienced 
any symptoms of increased arousal as a result of the 
traumatic event."  Therefore, the examiner concluded: "The 
current Axis I condition does not meet the diagnostic 
criteria of PTSD according to DSM IV because the veteran does 
not [fulfill] the leading and primary criteria (criterion A) 
for a diagnosis of PTSD, nor does he fulfill diagnosis with 
other symptoms necessary to make a diagnosis of PTSD."  In 
short, a diagnosis of PTSD was ruled out in favor of a 
diagnosis of Major Depressive Disorder.

During his February 2009 Board hearing, the Veteran disputed 
the findings of the April 2008 VA examination explaining that 
he did not feel comfortable discussing his stressors with the 
female examiner, comparing the situation to that of his wife, 
with whom he claims never to have discussed his combat 
stressors.  The Veteran stated that "I stayed in there about 
10 minutes and as [the examiner] went on, I just shut down." 

Following the February 2009 Board hearing, the Veteran 
submitted VA treatment records indicating a VA physician's 
diagnosis of PTSD in May 2007, but no associated report was 
provided.  The Veteran also provided a February 2009 report 
from a VA psychiatrist who diagnosed the Veteran with PTSD.  
The psychiatrist noted the reported stressors detailed by the 
mental health counselor (see above) and the May 2007 PTSD 
diagnosis, but the absence of recorded notes as to the May 
2007 diagnosis.  In relevant part, the examiner noted:

We reviewed his clinical history and current status 
and symptoms were consistent with a diagnosis of 
PTSD, with trouble sleeping, history of nightmares 
now more daytime flashbacks when triggered; has 
anxiety attacks with trouble breathing, facial 
flushing.  When triggered by reminders of military 
experiences, he describes his "brain stopping" 
with no memory for how long he has been in that 
state.  He has intrusive thoughts, avoidance 
behavior - avoids crowds preferring to be alone, 
isolative much of the time.  He avoids showers as 
his traumatic experiences occurred with water and 
rain involved.  When he does shower, he enters 
partially dressed.  He is hypervigilant, says he 
never goes into restaurants when asked where he 
sits when he is in one.  He experiences memory gaps 
and extreme guilt about his actions.  He feels 
worthless and hopeless.  He says he would have 
killed himself by now if he didn't have his wife 
(married x 29 years).  He has trouble concentrating 
and doesn't get close to people.

The examiner concluded by making an Axis I diagnosis of PTSD, 
active symptoms; with anxiety and depressive states.

The Board recognizes that there is conflicting evidence of 
record.  On the one hand, the April 2008 examining 
psychiatrist has opined that the Veteran does not have a 
current diagnosis of PTSD.  On the other hand, a VA 
psychiatrist, a second physician, physician assistant, and 
licensed mental health counselor have each diagnosed the 
Veteran with PTSD.  The April 2008 examiner concluded the 
Veteran was experiencing no intense fear, helplessness, or 
horror.  In addition, she also found no avoidance of stimuli 
or increased arousal.  By contrast, the Board notes that 
February 2009 VA psychiatrist's report did diagnose the 
Veteran with PTSD and specifically found the criteria the 
April 2008 examiner considered absent.  The missing criteria 
in the April 2008 interview can be explained based on the 
Veteran's contention that he "shut down" during the 
interview and refused to relate certain experiences and 
symptomatology.  Moreover, the Board notes that VA treating 
professionals, save the April 2008 examiner, have 
consistently diagnosed the Veteran with PTSD since January 
2005.  Given the multiple diagnoses of PTSD from VA treating 
professionals, the Board concludes the evidence is at the 
very least in equipoise as to whether the Veteran has a 
current diagnosis of PTSD.  

The final inquiry, therefore, is whether the Veteran's 
current diagnosis of PTSD has been medically attributed to 
his in-service combat exposure.  Giving the Veteran the 
benefit of the doubt, the Board concludes that it has.  The 
Board notes that none of the diagnoses of PTSD include a 
clear and unequivocal statement linking the Veteran's current 
PTSD diagnosis to his combat stressors.  Read in context, 
however, the mental health counselor's March 2005 report and 
the psychiatrist's February 2009 report appear to link the 
current PTSD diagnosis to the Veteran's combat stressors.  
The majority of the mental health counselor's March 2005 
report diagnosing Axis I PTSD discussed the Veteran's combat 
stressors, with only a passing mention of a marriage that 
"has been difficult at times."  The counselor discussed no 
other possible traumatic event or stressor.  The February 
2009 VA psychiatrist's report includes only the combat 
stressors noted by the counselor.  Far from attributing a 
possible stressor event to the Veteran's marriage, the 
psychiatrist noted that the Veteran "says he would have 
killed himself by now if he didn't have his wife."  Given 
the general absence in the reports of possible non-combat 
stressors, the Board concludes the evidence is at the very 
least in equipoise as to whether the Veteran currently has 
PTSD related to military service.  As such, the Veteran is 
entitled to the benefit of the doubt and service connection 
may be granted.

Therefore, in light of the Veteran's combat exposure, the 
multiple diagnoses of PTSD, and the March 2005 and February 
2009 reports indicating a relationship between his PTSD and 
combat exposure, the Board further concludes that service 
connection is warranted.  See Hickson, supra.


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


